Judgment of resentence, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered November 29, 2005, convicting defendant, after a hearing, of violation of probation, and resentencing her to concurrent terms of 2 to 6 years, unanimously affirmed.
The court properly exercised its discretion (see CPL 410.70 [2]; People v Ebert, 18 AD3d 963, 964 [2005]) in denying defendant’s request for a further adjournment of her already adjourned probation violation hearing for the purpose of trying to ascertain the existence and whereabouts of a claimed videotape of the shoplifting incident at issue. There was no reason to believe that an adjournment for that purpose would have been fruitful, especially since the store security manager testified at the hearing that there was no such tape. Furthermore, there was ample evidence, including defendant’s admissions, to support the violation of probation charge.
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Nardelli, Buckley and Catterson, JJ.